Citation Nr: 1444371	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  13-28 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The December 2011 rating decision denied service connection for bilateral hearing loss.  In May 2012, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in September 2013, and the Veteran filed a Substantive Appeal (in lieu of a VA Form 9) in September 2013.

The issue(s) of entitlement to service connection for a hernia surgery scar has been raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.





CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2011 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2011 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, a VA examination report, an Internet listing of Emiuau Island, and the Veteran's statements.  The Board finds that the December 2011 VA examination is adequate, as the examiner reviewed the Veteran's claims file and was informed of the relevant facts regarding the Veteran's medical history.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts service connection for bilateral hearing loss on the basis that he developed the conditions due to in-service acoustic trauma.  He reports that his military occupational specialty (MOS) had been that of steward's mate in the Navy and that he had been assigned to Emiuau Island in the South Pacific.  He alleges that while stationed in the South Pacific, he had incurred acoustic trauma when a nearby U.S. Army artillery battery had fired on a Japanese submarine that had appeared off the coast.    

As an initial matter, the Board acknowledges the March 2011 memorandum from the Military Department of Tennessee in which the Veteran's Report of Separation was noted to be barely legible after copying.  The memorandum proceeded to certify the Veterans period of service, date of birth, honorable discharge, and service number.  Although the March 2011 memorandum did not provide information certifying the Veteran's MOS of steward's mate or his duty assignments, the Board notes that the December 2011 VA examiner had already considered the Veteran's MOS and conceded in-service noise exposure in rendering her opinion.  Therefore, further remand to obtain the Veteran's service personnel records is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Service treatment records are negative for any complaints, diagnoses, or treatment for bilateral hearing loss.  On separation examination in December 1945, the Veteran's hearing examination revealed that he had 40/40 for right and left watch test, 20/20 bilateral coin click test, 15/15 bilateral whispered voice test, and 15/15 bilateral spoken voice test.  He was found to have no disease or defects relating to his ears, and he made no complaints regarding his hearing.    

Post-service VA and private medical records dated from July 2007 to September 2011 show that the Veteran received intermittent treatment for bilateral hearing loss.  

On VA examination in December 2011, the Veteran reported that his MOS had been that of steward's mate.  He stated that his in-service noise exposure had consisted of exposure to airplanes and gunfire.  Regarding occupational noise exposure, the Veteran indicated that he had worked in a saw mill, flooring mill, cotton mill, foundry, and nursing home.  He denied any recreational noise exposure.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
65
70
LEFT
35
50
50
60
75
  
After examination, the examiner diagnosed the Veteran with bilateral normal to severe sensorineural hearing loss.  She opined that the Veteran's hearing loss was less likely as not related to his military noise exposure.  In rendering her rationale, she noted that the first evidence of hearing loss was not until 2007, which was 62 years following separation from service.  She explained that there were a number of factors that could have affected the Veteran's hearing during that 62-year period, including his significant history of occupational noise exposure.  She found that the noise exposure for the Veteran's period of service and his MOS was conceded as low.  Based on the lack of evidence in the service treatment records showing a diagnosis of hearing loss, concession of low military noise exposure, the lack of evidence of hearing loss in VA and private medical records until 62 years after separation from service, and the Veteran's significant history of occupational noise exposure, the examiner concluded that it was less likely as not that the Veteran's hearing loss was related to his military noise exposure.      

In his May 2012 Notice of Disagreement, the Veteran reported being exposed to heavy weapons fire on his ship during his period of service.  He claimed that he had begun to experience hearing loss and "vacuums in [his] hearing" while in the Navy during his tour of the South Pacific islands.  

Upon review of the record, the Board finds that service connection for bilateral hearing loss is not warranted.  

The evidence of record shows that the Veteran has a current hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  

However, the Board reiterates that the Veteran's service treatment records are negative for any bilateral hearing loss.  Indeed, on separation examination in December 1945, the Veteran did not report any problems with his hearing.  The lack of complaints of any hearing loss symptoms is highly probative, as any reports of the Veteran's condition are contemporaneous with his service.  Therefore, the Board finds that the evidence does not show that the Veteran had a chronic hearing loss disability in service.  

In addition, sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Indeed, the first objective post-service evidence of a diagnosis of hearing loss is in July 2007, which is approximately 62 years after the Veteran's period of service.  As hearing loss was not shown for many years after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

Moreover, at no time did any of the Veteran's treating providers find that his bilateral hearing loss was due to his period of service.  The December 2011 VA examiner reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's bilateral hearing loss was due to his period of service.  The December 2011 examiner considered and conceded the Veteran's reports of in-service noise exposure but found that his service treatment records were negative for any diagnoses of hearing loss.  She also noted the lack of evidence of hearing loss in the post-service medical records until 62 years after separation from service, and explained that a number of factors could have affected the Veteran's hearing during that 62-year period, including his significant history of occupational noise exposure.  For these reasons, the December 2011 opinion is afforded great probative value.  

As the Veteran has been diagnosed with bilateral sensorineural hearing loss (organic disease of the nervous system), a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2013), service connection based on a theory of continuity of symptomatology can also be warranted under 38 C.F.R. § 3.303(b) (2013) for his bilateral hearing loss.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran is competent to report the onset and chronicity of symptomatology of his bilateral hearing loss, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
  
The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the issue of whether a veteran has a diagnosis of hearing loss that is considered a disability for VA purposes, see 38 C.F.R. § 3.385 (2013), falls outside the realm of common knowledge of a lay person.  Thus, while the Veteran can competently report the onset and symptoms of some level of hearing loss, an actual diagnosis of hearing loss for VA compensation purposes requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current bilateral hearing loss is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current bilateral hearing loss is not competent medical evidence, as such question requires medical expertise to determine.  Id.  

Although the Veteran is competent to report the onset and chronicity of symptomatology of his bilateral hearing loss, the Board finds that the Veteran's lay assertions that his hearing loss had first manifested during his period of service are not credible.  The lay statements made in connection with the Veteran's compensation claim dated in August 2011 contradict the contemporaneous statements that he made upon service separation, or the lack thereof, as the Veteran did not report any problems with his hearing.  The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, or the lack thereof, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than his memory several decades following service discharge.  The December 1945 separation examination report shows that the Veteran had no diseases or defects concerning his ears, and the Veteran made no complaints regarding his hearing at that time.      

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic hearing loss disability in service, and there is no competent and credible evidence indicating he had hearing loss manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current bilateral hearing loss is related to his period of service, to include his exposure to noise therein.  Accordingly, service connection for bilateral hearing loss is not warranted on any basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


